Per Curiam.

The Overseers of IT. show no merits to entitle them to the present motion. The order of the justices contained an adjudication, that the paupers last came from the town of TV. and it ordered the constable to convey them thither, and there the order had bpent itself. It did not designate any_ other place to which the paupers were to be removed, either within or without the state; and it would be equally absurd and oppressive, to suppose that it had any ulterior force, when it left every thing at large to constables, without any certainty, or order, or adjudication, as to place or object. The order, as to every thing that was to be done after the paupers had been removed to TV. was void, for uncertainty. Constables are mere ministerial officers. They cannot be roaming over the state with paupers, seeking for some place of settlement. If the pauper is to be sent out of the state, the order of the justices must, at least, prescribe the route. It ought not to be left to the discretion of constable upon constable. This would be repugnant to good order, to the humanity due to the unfortunate pauper, and to the spirit of the act which declares that the stranger shall be conveyed from constable to constable, “ or otherwise as such justices shall direct.5* The justices must, therefore, make a special direction in the case, and here was none made. The town of N. was, therefore, not bound to receive the paupers, without a new order, and if that town did receive them, it was not by the authority of the order, but in their own wrong. The sessions were, therefore, correct, in deciding that the Overseers of N. had no right to appeal from the order.
Motion denied.